Atkinson, Presiding Justice.
Under Code § 3-601, no suitor may prosecute two actions in the courts at the same time, for the same cause, and against the same party; and if such suits are commenced at different times, the pendency of the former shall be a good defense to the latter. The petition showing that another suit which involved the same subject-matter (Mrs. Tucker’s answer in the nature of a cross-petition in Tucker v. American Surety Co. of N. Y., ante, 533), was pending at the time the present suit was filed, the court did not err in sustaining a general demurrer and in dismissing the action. See, in this connection, Bird v. Trapnell, 148 Ga. 301 (1) (96 S. E. 417); Cook v. State Highway Board, 162 Ga. 84 (3) (132 S. E. 902); Hines v. Moore, 168 Ga. 451 (8) (148 S. E. 162).
*539No. 16939.
February 16, 1950.
Randall Evans Jr., for plaintiff.
B. Lamar. Tillman, for defendants.

Judgment affirmed.


All the Justices concur, except Duckworth, C. J., who dissents. Head, J., concurs specially.